DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/8/2021, in response to the restriction requirement mailed 9/8/2020.
Claims 49-53 are pending.  Claims 52 and 53 are withdrawn further prosecution for the reasons set forth below.
Claims 49-51 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 49-51) without traverse in the reply filed on 2/8/2021 is acknowledged.
Claims 52 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2021.
Applicant’s election of a polypeptide comprising amino acids 9-70 of SEQ ID NO: 11 as the representative species of mutant platelet factor 4 (PF4) without traverse in the reply filed on 2/8/2021 is acknowledged.



Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The IDSs filed 9/16/2019 have been considered. There are several instances of NPL documents in which the full citation has not been provided. These references have been struck through. Please see the 1449 forms.

Drawings
The drawings are objected to for the following reasons.
Figure 14A has two different amino acid sequences which are not associated with SEQ ID NOs in either the figure or in the figure legend.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  Examiner requests that the Applicants review the specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 depends from claim 49.  Claim 49 recites a mutant platelet factor 4 (PF4) monomer comprising amino acids 9 through 70 of SEQ ID NO:11.  Dependent claim 50 recites wherein one or more amino acids are deleted from the N-terminal end of the mutant PF4 monomer, wherein the N-terminal end of the mutant PF4 monomer is amino acid position 9 of SEQ ID NO:11.
The metes and bounds of claim 50 are deemed to be indefinite.  The claim recites that one or more amino acids are deleted from the N-terminal end and then further recites that the N-terminal end begins at position 9.  This claim is deemed to be internally inconsistent.  The scope of the claim is unclear.  Specifically, the position from which “one or more amino acids are deleted” it is not clear from the claim.
In order for position 9 of SEQ ID NO:11 to be the N-terminal amino acid, positions 1-8 of SEQ ID NO:11 must be deleted.  In one interpretation of the claim, the “one or more amino acids” that are deleted ARE positions 1-8 of SEQ ID NO:11.  In an alternative interpretation of the claim, position 9 of SEQ ID NO:11 is the N-terminus and one or more amino acids are deleted from that position.
Claim clarification is required.  

Claim 50. The mutant PF4 monomer of claim 49, 

35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 49 and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 49 and 50 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at residues 32-101 of the human platelet factor 4 protein, as evidenced by UnitProt Accession No. P02776 (accessed at URL www.uniprot.org/uniprot/P02776, 4/10/2021).  Dependent claim 50 recites wherein one or more amino acids or deleted from the N-terminal, wherein the N-terminal is amino acid position 9 of SEQ ID NO:11. This correlates with residues 40-101 of the human PF4 protein.  See UnitProt Accession No. P02776.

The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s “2014 Interim Eligibility Guidance” as set forth on December 16, 2014 (hereafter “Guidance”, refer to the flow chart in the Guidance), Revised Guidance set forth on May 2016 (hereafter “Revised Guidance”), and 2019 Revised patent Subject Matter Eligibility Guidance set forth on January 7, 2019 (hereafter “2019 PEG”).
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
, instant SEQ ID NO: 11 is a fragment of a naturally occurring protein isolated from Homo sapiens. 
Although one of ordinary skill in the art would construe the limitations “mutant PF4 monomer” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “mutant”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman's art”).  
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 49 and 50 do not qualify as eligible subject matter.
Please see Example 7 (claim 1 analysis) of “Guidance” and Example 28 (claim 3 analysis) and Example 30 (claims 1-2 analyses) of “Revised Guidance”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (PNAS 92:7799-7803 (1995)). 
Gupta et al. teach a platelet factor 4 (PF4) monomer.  The structure an amino acid sequence is found in Fig 4.  The amino acid sequence begins with G9 [Gln at position 9] and ends with S70 [Ser at position 70]. The PF4 monomer comprises amino acids 9-70 of human PF4.  Examiner notes that this sequence is identical to instant SEQ ID NO:11.  Accordingly, the limitations of claim 49 are satisfied. The N-terminal amino acid of the PF4 monomer in Fig. 4 is Gln at position 9 (amino acids 1-8 are deleted).  Accordingly, the limitations of claim 50 are satisfied.

Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecomte et al. (Blood 91:2772-2780 (1998)- cited in IDS filed 9/16/2019).
Lecomte et al. teach a series of mutant human PF4 monomers.  See Fig. 1.  Examiner notes that the peptide labeled PF4 comprises amino acids 9-70 of SEQ ID NO:11.  Amino acid position 9 [Gln] of instant SEQ ID NO:11 correlates with amino acid .  

Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rollins et al. (US 5,739,103- cited in IDS filed 9/16/2019).
Rollins et al. teach mutant chemokines and pharmaceutical compositions thereof, wherein the mutant inhibits the corresponding endogenous chemokine from binding or activating a responsive receptor (abstract).  The mutant chemokines comprise an N-terminal deletion mutation of the endogenous [wild type] chemokine, wherein the mutant chemokine is without chemokine activity and inhibits endogenous chemokine binding and activation of a responsive chemokine receptor (claim 1).  Specific chemokines include platelet factor 4 (PF4) (col. 3, ll. 18-25, claim 8).  In a preferred embodiment, the N-terminal region, the chemokine conserved amino acids therein or a significant portion thereof is deleted.  For example, amino acids between about 1 to about 13, about 1 to about 10 or about 2 to about 7 of the corresponding chemokine are deleted (col. 3, ll., 29-33; claims 5-7).  Accordingly, the limitations of claim 49 are satisfied. 

Claim(s) 49 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauova et al. (Blood 105: 131-138 (2005)- cited in IDS filed 9/16/2019).
Per para. [0024] and Fig. 3 of the specification, instant SEQ ID NO:11 is the human wild type PF4 monomer sequence.  

The PF4-K50E of Rauova et al. comprises amino acids 9-70 of instant SEQ ID NO:11 as well as a K50E substitution relative to instant SEQ ID NO:11.  Accordingly, the limitations of claims 49 and 51 are satisfied.

Conclusion
	No claims allowed.  
Claims 49-53 are pending.  Claims 52 and 53 are withdrawn.  Claims 49-51 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M HELLMAN/Examiner, Art Unit 1654